         Case 20-00018-LA11                Filed 03/25/20           Entered 03/25/20 16:08:02         Doc 185         Pg. 1 of
CSD 1001A [07/01/18]                                                  15
Name, Address, Telephone No. & I.D. No.
 SULLIVAN HILL REZ & ENGEL, APLC
 James P. Hill, SBN 90478 / Christopher V. Hawkins, SBN 222961
 600 B Street, 17th Floor                                                                          March 25, 2020
 San Diego, CA 92101
 Telephone: (619) 233-4100 / Fax Number: (619) 231-4372
 Attorneys for Debtor and Debtor In Possession, Vestavia Hills, Ltd. dba
 Mount Royal Towers
               UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                  325 West F Street, San Diego, California 92101-6991

 In Re
 VESTAVIA HILLS, LTD. dba Mount Royal Towers,                                      BANKRUPTCY NO.     20-00018-LA11
                                                                                   Date of Hearing: March 12, 2020
                                                                                   Time of Hearing: 2:00 p.m.
                                                                                   Name of Judge: Hon. Louise DeCarl Adler
                                                                         Debtor.



                                                                    ORDER ON
                                                       BID PROCEDURES MOTION

           The court orders as set forth on the continuation pages attached and numbered              2     through    15 with

  exhibits, if any, for a total of   15   pages. Motion/Application Docket Entry No. 121 .

  //

  //

  //

  //

  //

  //

  //



  DATED:         March 25, 2020
                                                                          Judge, United States Bankruptcy Court




CSD 1001A
        Case 20-00018-LA11             Filed 03/25/20       Entered 03/25/20 16:08:02             Doc 185       Pg. 2 of
 CSD 1001A [07/01/18](Page 2)                      15
 ORDER ON BID PROCEDURES MOTION
 DEBTOR: VESTAVIA HILLS, LTD. dba Mount Royal Towers,                                           CASE NO: 20-00018-LA11


 The Court having considered the motion (“Motion”) of Vestavia Hills, Ltd. dba Mount Royal Towers ("Debtor"), the debtor
 and debtor in possession herein, for entry of:

 (a) an order (the "Overbid Procedures Order") (i) approving MED Healthcare Partners, LLC as the “Stalking Horse
 Bidder” in connection with the proposed sale (“Sale”) of substantially all of the Debtor’s assets pursuant to the terms of an
 “Asset Purchase Agreement” attached as an exhibit to the Motion (ii) authorizing and approving certain proposed
 procedures, substantially in the form attached as Exhibit “A” hereto (“Overbid Procedures”) in connection with the
 proposed Sale, certain proposed assumption and assignment procedures in connection with the Sale, and certain notice
 procedures, substantially in the form attached as Exhibit “B” hereto (“Sale Notice”), (iii) scheduling a hearing (the “Sale
 Hearing”) to consider final approval of the Sale; and (iv) granting related relief; and

 (b) following the Sale Hearing, an order (“Sale Order”) (i) approving the Sale to the successful bidder or back-up bidders ,
 (ii) authorizing the assumption and assignment of certain executory contracts and unexpired leases (collectively,
 “Assumed Contracts”), and (iii) granting related relief;

 the Court having held a hearing on the Motion and the objections thereto; the Court having made findings of fact as
 reflected on the record of the hearing which are hereby incorporated into this Order pursuant to Rule 52 (a)(1) of the
 Federal Rules of Civil Procedure, as incorporated by Rules 7052 and 9014 of the Federal Rules of Bankruptcy
 Procedure; it appearing that the relief requested in the Motion is in the best interests of the Debtor, its estate, its creditors,
 and all other interested parties; notice appearing proper; and good cause appearing therefor,

 IT IS HEREBY ORDERED that:

 1) The Motion is granted as set forth herein. All terms not defined herein shall have the meaning given them in the
 Motion.

 2) The Asset Purchase Agreement is approved, subject to overbid pursuant to the terms of the Overbid Procedures,
 including the deposit in the amount of $200,000 to be paid by the Stalking Horse Bidder (as defined below) in accordance
 with the Asset Purchase Agreement and the five percent (5%) overbid deposit amount, which shall be applicable to the
 Stalking Horse Bidder only in the event that the Stalking Horse Bidder decides to overbid at the Sale Hearing.

 3) MED Healthcare Partners, LLC is approved as the Stalking Horse Bidder, subject to overbidding as set forth herein.
 This approval includes the Break-Up Fee in the amount of Four Hundred Thousand Dollars ($400,000.00).

 4) The Overbid Procedures, attached as Exhibit "A" hereto, are approved and incorporated into this Order by reference,
 as though fully set forth herein.

 5) The Debtor is authorized to employ Blueprint Healthcare Real Estate Advisors as its broker and real estate advisor on
 the terms set forth in the Motion and the Engagement Agreement. Notwithstanding section 10.9 of the Engagement
 Agreement, the Debtor may not seek Bankruptcy Court approval for the “Dual Agency” provided for in such section and
 such Dual Agency is not approved.

 6) The Court will conduct the Sale Hearing on May 21, 2020 at 10:00 a.m. Any objections to the Sale must be filed and
 served on all parties entitled to receive notice no later than May 7, 2020 (14 days before the Sale Hearing). Replies to
 such objections, if any, must be filed and served on all parties required to receive notice no later than May 14, 2020
 (seven days before the Sale Hearing).




CSD 1001A


                                                                               Signed by Judge Louise DeCarl Adler March 25, 2020
        Case 20-00018-LA11            Filed 03/25/20       Entered 03/25/20 16:08:02            Doc 185       Pg. 3 of
 CSD 1001A [07/01/18](Page 3)                      15
 ORDER ON BID PROCEDURES MOTION
 DEBTOR: VESTAVIA HILLS, LTD. dba Mount Royal Towers,                                         CASE NO: 20-00018-LA11


 7) Overbids in conformance with the Overbid Procedures must be received by the Escrow Agent no later than April 30,
 2020 (21 days before the Sale Hearing).

 8) On or before May 7, 2020 (14 days prior to the Sale Hearing), the Debtor will file with the Bankruptcy Court and serve
 on each nondebtor party to a Contract or Lease a notice of potential assumption and assignment of their respective
 Contract or Lease.

 9) Each non-debtor party to a Contract or Lease shall have until May 14, 2020 (seven days prior to the Sale Hearing) to
 file and serve on all parties required to receive notice, any objection to the assumption and assignment of the Contract or
 Lease and/or the Cure Amount and must state in its objection with specificity what Cure Amount the party contends is
 required (with appropriate documentation).

 10) For the reasons set forth in the Court’s tentative ruling, ECF #167, the Commonwealth Agreement is deemed
 rejected. By this Order, the Court makes no substantive determination of the disputed issues regarding the
 Commonwealth Agreement, including, inter alia, whether the Commonwealth Agreement is executory or not or was
 terminated prepetition or not. All of the parties’ rights, claims, defenses, and arguments are expressly reserved and
 preserved.

 11) The form and use of the Sale Notice on the terms set forth in the Motion is approved.

 12) The Debtor is authorized to take any and all actions necessary or appropriate to implement the Bid Procedures.

 13) The Debtor shall provide interested overbidders who have executed the required non-disclosure agreement as
 required by the Overbid Procedures and who are thereafter conducting due diligence relating to their overbid with (i)
 access to the data room and all due diligence materials contained therein, (ii) responses to due diligence inquiries within
 three (3) business days, and (iii) reasonable access to the Mount Royal Towers facility consistent with the Debtor’s duties
 to safeguard the health, well-being and privacy rights of the facility’s residents and of the Debtor’s employees, staff and
 contractors.

 14) Notwithstanding Federal Rules of Bankruptcy Procedure 6004(h), 6006(d) or otherwise, the terms and conditions of
 this Order shall be immediately effective and enforceable upon its entry.

 15) This Court shall retain jurisdiction with respect to all matters arising from or related to the implementation or
 interpretation of this Order.



 APPROVED AS TO FORM:

 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP                                   BUCHALTER, PC



 By: /s/ Aaron J. Malo                                                     By: /s/ Julian I. Gurule
     Aaron J. Malo                                                             Julian I. Gurule
     Attorneys for Wells Fargo Bank, N.A.                                      Attorneys for Commonwealth Assisted
                                                                               Living, LLC, Series E




CSD 1001A


                                                                              Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11   Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 4 of
                                        15




                                 EXHIBIT “A”



                                                                               Exhibit A
                                                                                 Page 4
                                                   Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11    Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 5 of
                                         15



                              Overbid Procedures
                   Vestavia Hills, Ltd. dba Mount Royal Towers
                         USBC Case No. 20-00018-LA11

                          Escrow Agent: Riverside Abstract
                          3839 Flatlands Avenue, Suite 208
                                Brooklyn, NY 11234
                          Email: Alazarus@rsabstract.com
                              Attention: Aryeh Lazarus


Vestavia Hills, Ltd. (“Debtor”) is a Chapter 11 debtor in possession in the
bankruptcy case currently pending in the United States Bankruptcy Court for the
Southern District of California (“Bankruptcy Court”). These Overbid Procedures
were approved by order of the Bankruptcy Court.

      Assets to be Sold

The assets to be sold comprise substantially all of the Debtor’s business assets,
and include all real and personal property owned by the Debtor used in the
operation of a senior housing community in Vestavia Hills, Alabama, commonly
known as Mount Royal Towers. The assets are described in more detail in the
Asset Purchase Agreement (defined below). In addition to the assets described in
the Asset Purchase Agreement, the sale includes another seventy-two (72)
Specialty Care Assisted Living Facility Certificate of Need beds.

      Stalking Horse Asset Purchase Agreement

The Bankruptcy Court’s order also approved the “Asset Purchase Agreement”
entered into between the Debtor as seller and MED Healthcare Partners, LLC or
its designee or designees (“Stalking Horse”) as buyer, subject to the Overbid
Procedures described herein. A copy of the Asset Purchase Agreement is
attached hereto. All terms not defined herein shall have the meaning given them
in the Asset Purchase Agreement.




409992-v2

                                                                                Exhibit A
                                                                                  Page 5
                                                    Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11      Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 6 of
                                           15



      Purchase Price/Overbid Increments

The Asset Purchase Agreement calls for a purchase price of $12,000,000, and is
subject to these Overbid Procedures described herein. The initial overbid
increment is $500,000–meaning the initial overbid must be $12,500,000 or more.

      Due Diligence Materials

In order to receive access to due diligence materials, parties interested in
overbidding must provide an executed nondisclosure agreement in a form
approved by Debtor to Debtor’s counsel or the Debtor’s Court-approved broker
and real estate advisor, Blueprint Healthcare Real Estate Advisors, LLC
(“Blueprint”), ATTN: Jacob Gehl, jacob@blueprintHCRE.com, 310.893.7182.

      Overbid Deadline

In order to be considered timely, an overbidder’s bid must be received by the
Escrow Agent no later than April 30, 2020 (21 days before the Sale Hearing).

      Submitting a Qualified Overbid

In order to qualify as a qualified overbid, an overbidder’s bid must include all of
the following:

            • A fully-executed Overbidder Agreement in substantially the form
              attached hereto, together with a redline showing any changes.
            • A cash deposit of five percent (5%) of the overbid purchase price,
              nonrefundable unless the overbidder is not selected as the winning
              overbidder.
            • Evidence of ability to close satisfactory to the Debtor in its sole
              discretion.
            • A list of the Contracts and Leases (each referred to hereafter as a
              “Contract” and collectively as the “Contracts”) which the overbidder
              is offering to have assumed and assigned to it pursuant to section
              365 of the Bankruptcy Code.



409992-v2

                                                                                  Exhibit A
                                                                                    Page 6
                                                      Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11      Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 7 of
                                           15



            • Evidence satisfactory to the Debtor in its sole discretion to permit the
              Debtor to determine the overbidder’s ability to comply with section
              365 of the Bankruptcy Code, including providing adequate assurance
              of such assignee’s ability to perform in the future with respect to any
              Contract proposed to be assumed and assigned.

      Due Diligence Deadline

Due diligence by any overbidder must be completed by the time a bid is
submitted by the overbidder. The Overbidder Agreement so provides and does
not permit a “diligence out” or other basis to withdraw once an overbidder’s bid
has been submitted.

      Notifications

On or before May 7, 2020 (14 days before the Sale Hearing), the Debtor will notify
each party who submitted an overbid whether its overbid qualified, and if it did
not qualify, why the overbid did not qualify. On or before May 14, 2020, the
Debtor will notify each party whose overbid qualified of the identity and contents
of the highest and best overbid existing as of that time.

      “As Is, Where Is”

The sale of the assets will be on an “as is, where is” basis and without
representations or warranties of any kind, nature, or description by the Debtor,
except, with respect to a successful bidder, to the extent set forth in the relevant
Overbidder Agreement executed by such successful overbidder approved by the
Bankruptcy Court.

      Free of Any and All Claims and Interests

The assets shall be sold free and clear of all Encumbrances to the maximum
extent permitted under section 363(f) of the Bankruptcy Code, except for
Permitted Encumbrances and those liabilities of Seller expressly assumed or
agreed to be discharged by the winning overbidder.



409992-v2

                                                                                  Exhibit A
                                                                                    Page 7
                                                      Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11    Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 8 of
                                         15



      Cure Amounts Associated With Assumed and Assigned Contracts

On or before May 7, 2020 (14 days prior to the Sale Hearing), the Debtor will file
with the Bankruptcy Court and serve on each nondebtor party to a Contract or
Lease a notice of potential assumption and assignment (the “Cure Notice”). The
Cure Notice shall state the cure amount that the Debtor believes is necessary to
assume such Contract or Lease pursuant to section 365 of the Bankruptcy Code
(the “Cure Amount”) and notify each party that such party’s Contract or Lease is
subject to potential assumption and assignment of their respective Contract or
Lease to one of the qualified bidders at the conclusion of the Sale Hearing. Each
non-debtor party to the Contracts or Leases shall have until May 14, 2020 (seven
days prior to the Sale Hearing) to file and serve any objection to the assumption
and assignment of the Contract or Lease and/or the Cure Amount and must state
in its objection with specificity what Cure Amount the party contends is required
(with appropriate documentation in support thereof). If no objection is timely
received, the Cure Amount set forth in the Cure Notice shall be controlling,
notwithstanding anything to the contrary in any Contract or Lease, or any other
document, and the non-Debtor party to the Contract or Lease shall be deemed to
have consented to the Cure Amount and shall be forever barred from asserting
any other claims as to such Contract or Lease against the Debtor, an assignee of
the Contract or Lease, or the property of any of them. If an objection to the Cure
Amount is timely filed and received and the parties are unable to consensually
resolve the dispute, the amount to be paid under section 365 of the Bankruptcy
Code, if any, with respect to such objection will be determined at the Sale Hearing
or at a subsequent hearing date to be determined by the Bankruptcy Court. Cure
Amounts with respect to any Contract or Lease that is assumed and assigned to a
purchaser shall be paid out of the proceeds of sale.

      Sale Hearing/Auction

On May 21, 2020, at 10:00 a.m., the Bankruptcy Court will conduct a “Sale
Hearing” in Department 2 of the Jacob Weinberger United States Courthouse, 325
West F Street, San Diego, California 92101. In the event that no qualified overbid
has been timely received, the Debtor will request that the Bankruptcy Court

409992-v2

                                                                                Exhibit A
                                                                                  Page 8
                                                    Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11    Filed 03/25/20   Entered 03/25/20 16:08:02      Doc 185      Pg. 9 of
                                         15



approve the sale of the Debtor’s assets to the Stalking Horse on the terms set
forth in the Asset Purchase Agreement. In the event that one or more qualified
overbids have been received, the Debtor will conduct an auction under the
supervision of the Bankruptcy Court. In order to bid at the auction, a party must
have timely submitted a qualified overbid as described above. Bidding by
telephonic appearance will be permitted during the Sale Hearing pursuant to
procedures established by the Bankruptcy Court prior to the Sale Hearing.
Subsequent overbid increments will be in amounts of $100,000 or such other
amount as the Debtor may set and the Bankruptcy Court may approve. The
Debtor retains full discretion to select the “highest and best” overbid and to
request that the Bankruptcy Court approve it as the winning bid. The Debtor may
also request that the Bankruptcy Court approve one or more “back up” bids from
qualified overbidders, with whom the Debtor may close if the winning bidder fails
to do so; provided that, for the avoidance of doubt, no overbidder shall be
required to be a “back up” bidder unless such overbidder expressly consents in
writing to do so. The Stalking Horse will not be required to be a “back up” bidder.

       Closing

The closing shall take place on or about the date which shall be the first day of the
month following the last to occur of the following, or such earlier date as the
Parties may agree:

(i)    ten (10) days following Buyer’s receipt of approval of the change of
ownership and the issuance of any other license or Certificates of Need (if
applicable) necessary for the operation of the Facility by the Alabama Department
of Public Health (“ADPH”) and the Alabama State Health Planning and
Development Agency (“SHPDA”), including without limitation the New Operator
Licenses (defined as the transfer or issuance, as applicable, of new operating
licenses to the Buyer or its designee by ADPH with respect to the Facility as a 143-
bed skilled nursing facility, a 98-bed assisted living facility, and a specialty care
assisted living facility of not less than 41 beds; and

(ii)   the Sale Order has become a Final Order.


409992-v2

                                                                                 Exhibit A
                                                                                   Page 9
                                                     Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11   Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 10 of
                                        15



      Questions Regarding Overbid Procedures

Questions regarding these Overbid Procedures should be directed to the Debtor’s
counsel or Bankruptcy Court-approved broker: Blueprint Healthcare Real Estate
Advisors, LLC, ATTN: Jacob Gehl, jacob@blueprintHCRE.com, 310.893.7182.




409992-v2

                                                                                Exhibit A
                                                                                 Page 10
                                                    Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11   Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 11 of
                                        15




                                 EXHIBIT “B”



                                                                                Exhibit B
                                                                                 Page 11
                                                    Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11   Filed 03/25/20   Entered 03/25/20 16:08:02      Doc 185      Pg. 12 of
                                        15




   SULLIVAN HILL REZ & ENGEL                     Electronically Filed:
   A Professional Law Corporation
    James P. Hill, SBN 90478
    Christopher V. Hawkins, SBN 222961
   600 B Street, Suite 1700
   San Diego, California 92101
   Telephone: (619) 233-4100
   Fax Number: (619) 231-4372

   Counsel for Debtor and Debtor in Possession, Vestavia Hills, Ltd. dba Mount Royal
   Towers

                     UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
   In re                                     )   CASE NO. 20-00018-LA11
                                             )
   VESTAVIA HILLS, Ltd, an Alabama           )   Chapter 11
   Limited Partnership, dba Mount Royal      )
   Towers                                    )   NOTICE OF SALE OF ASSETS,
                                             )   BIDDING PROCEDURES,
                     Debtor.                 )
                                             )   ASSUMPTION AND ASSIGNMENT
                                             )   OF CONTRACTS, AND SALE
                                             )   HEARING
                                             )
                                             )
                                             )
                                             )    Initial Hearing Date:        TBD
                                             )    Time:                        TBD
                                             )    Sale Hearing Date:           TBD
                                             )    Time:                        TBD
                                             )
                                             )   Ctrm: 2
                                             )   United States Bankruptcy Court
                                             )   325 West “F” Street
                                             )
                                             )   San Diego, CA 92101-6991
                                             )   Judge: Hon. Louise DeCarl Adler




                                                                                 Exhibit B
                                                                                  Page 12
                                                     Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11    Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 13 of
                                         15



         TO THE HONORABLE LOUISE DECARL ADLER, THE UNITED
   STATES TRUSTEE, ALL CREDITORS AND OTHER PARTIES IN
   INTEREST:
         PLEASE TAKE NOTICE THAT on _______, 2020, Vestavia Hills, Ltd.
   (“Debtor”), the Chapter 11 debtor and debtor in possession, filed its Motion for
   ______________ (the “Motion”), as Docket No. _____, with the United States
   Bankruptcy Court for the Southern District of California (“Bankruptcy Court”). Any
   capitalized term not otherwise defined herein shall have the meaning given it in the
   Motion.
         By order dated ____________(“Bidding Procedures Order”), the Bankruptcy
   Court approved the Bidding Procedures governing the sale of substantially all of the
   assets of the Debtor. A copy of the Bidding Procedures Order is attached as Exhibit
   “A” hereto.
         All interested parties are invited to make a bid in accordance with the terms of
   the Bidding Procedures.
         Bids must be received by the Escrow Agent on or before _________, 2020 at
   _:00 p.m. Pacific Standard Time (the “Bid Deadline”). Escrow Agent can be
   contacted by phone at 310-893-7182 or by email at jacob@blueprintHCRE.com,
   Attention: Jacob Gehl, as more fully discussed in the Bidding Procedures Order.
         On __________________ at _____Pacific Standard Time, the Bankruptcy
   Court will conduct a “Sale Hearing” to approve the sale. The Sale Hearing will be
   held at the United States Bankruptcy Court, Southern District of California located at
   325 West “F” Street, San Diego, CA 92101-6991, Courtroom 2. If the Debtor
   receives two or more qualified bids, the Bankruptcy Court will conduct an auction at
   the Sale Hearing. In the event of a change in time or place of the auction, the Debtor
   shall use their reasonable best efforts to notify all qualified bidders who have timely
   submitted qualified bids on or before the Bid Deadline; provided, however, that the
   Bid Deadline can be extended by order of the Bankruptcy Court or written agreement

                                                                                 Exhibit B
                                                                                  Page 13
                                                     Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11   Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 14 of
                                        15



   of the Debtor. Any objections to the sale must be filed and served no later than May 7,
   2020 (14 days before the Sale Hearing). Any replies to objections must be filed and
   served no later than May 14, 2020 (seven days before the Sale Hearing).
         Upon completion of the auction, the Debtor shall then submit the successful bid
   and any back-up bid for approval by the Bankruptcy Court. Any objections to the sale
   must be filed with the Court and served on the Debtor no later than 7 days prior to the
   Sale Hearing.
         If you did not receive a set of the moving papers, such papers will be provided,
   upon request, by the undersigned, or may be inspected at the office of the Clerk of the
   Bankruptcy Court at 325 West “F” Street, San Diego, CA 92101-6991.

   Dated:   March 23, 2020                 SULLIVAN HILL REZ & ENGEL
                                           A Professional Law Corporation


                                           By:    /s/ James P. Hill
                                                  James P. Hill
                                                  Christopher V. Hawkins
                                                  Counsel for Debtor and Debtor in
                                                  Possession, Vestavia Hills, Ltd. dba
                                                  Mount Royal Towers




                                                                                Exhibit B
                                                                                 Page 14
                                                    Signed by Judge Louise DeCarl Adler March 25, 2020
Case 20-00018-LA11   Filed 03/25/20   Entered 03/25/20 16:08:02     Doc 185      Pg. 15 of
                                        15



                                       Exhibit Table


        Exhibit                         Description                               Pages
          A       Bidding Procedures Order




                                                                                Exhibit B
                                                                                 Page 15
                                                    Signed by Judge Louise DeCarl Adler March 25, 2020
